Citation Nr: 1645084	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition, to include as secondary to bilateral pes planus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for insomnia, to include as secondary to service-connected ankle tendonitis.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2010 and September 2014 ratings decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO ultimately adjudicated the Veteran's service connection claims for a low back condition and a right knee condition on the merits, these claims were originally denied by the RO in January 2010 and December 2000 rating decisions, respectively.  Accordingly, before the Board may reopen any previously denied claim, it may conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In light of the foregoing, the Board has recharacterized these issues as noted on the cover page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional development is required prior to appellate review.

With respect to the claims concerning a low back condition, right knee condition, and insomnia, the record shows that the Veteran requested a hearing before a Veterans Law Judge at the RO in his September 2015 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  In August 2016, the RO informed the Veteran that he was placed on wait list for the requested hearing and offered him the option to instead select a hearing via videoconference or in Washington, D.C., or to withdraw his hearing request altogether.  Later in August 2016, the Veteran's representative requested that these claims be remanded to provide the Veteran with his requested hearing.  In November 2016, the RO sent the Veteran another letter identical to letter sent in August 2016.  As of yet, no meaningful action on the Veteran's request has been taken by the AOJ, and the Veteran has not withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the requested hearing and to notify the Veteran of the date, time, and location of the hearing.

With respect to his left knee disability, the Board finds that a remand is necessary to afford the Veteran a contemporaneous VA examination to determine the current nature and severity of this condition.  Recently, the United States Court of Appeals for Veterans Claims recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the last August 2009 VA left knee examination does not meet the criteria set forth in Correia, remand is warranted to afford the Veteran with a new examination to obtain the needed information.

Finally, VA treatment records from June 2012 to the present should also be obtained, excluding duplicate records already associated with the claims file.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing at the RO in accordance with his request, concerning his low back, right knee, and insomnia claims.  Notify him and him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b).

2.  Obtain and associate with the claims file all updated VA treatment records from June 2012 to the present, excluding duplicate records already associated with the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner must describe all symptoms and functional effects of his left knee disability.  

In particular, the left knee joint should also be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.  If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

All opinions expressed should be accompanied by supporting rationale.

4.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

